Citation Nr: 1710281	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  16-35 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for Department of Veterans Affairs benefits purposes.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran, who separated from active duty in March 1949, died on March [redacted], 1997.  The appellant seeks recognition as his surviving spouse for VA benefit purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran and the appellant married on March [redacted], 1996, and the Veteran died on March [redacted], 1997.
 
2.  For the time period prior to March 1996, the appellant and the Veteran were legally precluded from establishing a common law marriage.

3.  The appellant and Veteran were married for less than one year prior to the Veteran's death and no child was born to the appellant and the Veteran prior to their marriage or during their marriage.






CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran, for purposes of entitlement to VA benefits, have not been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54, 3.205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA generally has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

However, VA's duties to notify and assist do not apply in this case because, as a matter of law, entitlement to benefits claimed cannot be established, there is no reasonable possibility that any further assistance would aid the appellant in substantiating the claim, and the appellant is ineligible for the benefit sought because of a lack of legal eligibility.  See 38 C.F.R. § 3.159 (b)(3)(ii), (d).  See also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

The appellant seeks to be recognized as the surviving spouse of the Veteran for the purpose of eligibility for VA benefits.  In July 2015, she filed a claim seeking entitlement to dependency and indemnity compensation (DIC) benefits. 

When a Veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include DIC benefits, death compensation and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541; 38 C.F.R. § 3.50 (a). 

The term "surviving spouse" means a person of the opposite sex who was legally married as defined by 38 C.F.R. § 3.1(j), was the spouse of the Veteran at the time of the Veteran's death and (1) lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the Veteran or, after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. § 3.50. 

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  Proof of marriage may be established by documentation such as a certificate of marriage, affidavits, official reports or any other secondary evidence that supports the proposition that a marriage actually occurred.  See 38 C.F.R. § 3.205. 

If the appellant is established as a surviving spouse, he or she may qualify for pension, death compensation, or DIC, if the marriage to a Veteran occurred before or during his service, or after his service if certain requirements are met. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.54.  

Specifically, death pension may be paid to a surviving spouse who has married the Veteran either (a) one year or more prior to the Veteran's death; (b) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (c) prior to the applicable delimiting dates of relevant periods of war.  38 C.F.R. § 3.54(a).  Death compensation or DIC may be paid to a surviving spouse who has married the Veteran (a) before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death was incurred or aggravated; (b) for one year or more; or (c) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. § 3.54. 

The appellant and the Veteran were married on March [redacted], 1996, and they remained married until the Veteran's death on March [redacted], 1997.  The couple's certificate of marriage indicates that the appellant was a widow and the Veteran was a widower.  The claims file does contain death certificates for both former spouses.  The appellant's prior husband died on May [redacted], 1990.  The Veteran's prior wife, R.M., died on June [redacted], 1992.  

The claims file also indicates that the Veteran may have also been married to a second wife, A.F., however no records of this second wife appear in the record.  See September 2015 RO letter.  It is not clear based on a review of the record when the Veteran's marriage to A.F. occurred or whether the Veteran was currently married to A.F. at the time of his marriage to the appellant.  For her part, the appellant stated that the Veteran had told her prior to their marriage that his prior spouses had died, and the appellant stated she did not know of any impediments to their marriage.  See November 16, 2015 Statement in Support of Claim.

However, regardless of whether the appellant and Veteran entered into a legal marriage, the Board finds that the appellant is not eligible for entitlement to death pension as a surviving spouse.  Even assuming both the appellant and Veteran entered into a valid marriage that would establish the appellant as a surviving spouse under 38 C.F.R. § 3.50, the appellant is not eligible to VA benefits because she married the Veteran less than one year prior to his death in March 1997.  Moreover, the evidence of record does not indicate that the two had any children together.  There is no argument or potential applicability to the remaining exceptions under 38 C.F.R. § 3.54. 
 
The appellant has also sought to establish that a common law marriage existed prior to their marriage in March 1996.  In a November 2015 statement, the appellant asserted that she and the Veteran "lived together as husband and wife for almost one year before we decided to legalized [sic] our living as wife ane [sic] husband."

The Veteran and the appellant were residents of the Philippines at the time they began cohabitating and that the appellant has been a resident of the Philippines during the course of this appeal.  Thus, the validity of their purported marriage must be determined under Philippine law.  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1 (j). 

Common-law marriage is not recognized in the Philippines.  In Lamour v. Peake, 544 F.3d 1317, 1321 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit took note of case law citing Philippine legal materials and concluded that common law marriage is not recognized in the Philippines. 

VA is bound by the laws of the jurisdiction where the alleged marriage is claimed to have occurred.  See 38 C.F.R. § 3.205(a)(6).  A 1991 VA General Counsel opinion indicated that a lack of recognition of common-law marriage by a jurisdiction constituted a "legal impediment" to the purported marriage.  See VAOPGCPREC 58-91 (June 17, 1991).  In this case, there is an obvious legal impediment to a common law marriage of the appellant and the Veteran.  

Such legal impediment, however, does not necessarily bar the appellant from being recognized as the Veteran's surviving spouse for VA purposes, provided that the requirements of 38 C.F.R. § 3.52 are met.  The VA regulation provides that where an attempted marriage was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (1) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (2) the claimant entered into the marriage without knowledge of the impediment, and (3) the claimant cohabited with the veteran continuously from the date of marriage to the date of his death, and (4) no claim has been filed by a legal surviving spouse who has been found entitled death benefits.  38 C.F.R. § 3.52.

For a deemed valid marriage under 38 C.F.R. § 3.52, all four of the requirements need to be met.  In this case, the appellant has not presented any statements from any other individuals indicating that the appellant and Veteran cohabitated continuously during the year prior to their marriage or had otherwise held themselves out as husband and wife prior to their marriage in March 1996.  Further, in the appellant's November 2015 statement, she stated that she and the Veteran had lived together for almost year before deciding to legalize their union as husband and wife.  The Board finds that this statement appears to express a general awareness on the part of the appellant that prior to the ceremonial marriage on March [redacted], 1996, the appellant and the Veteran were living together, although without any pretense of being in a marital relationship, legal or otherwise.  Under these circumstances, the Board finds that the record contains ample evidence indicating that the appellant was aware that she was not legally married to the Veteran.

Accordingly, since the Veteran and appellant were not married more than one year prior to his death, and since a common law marriage did not exist between the two parties, the appellant is not recognized as a surviving spouse for VA benefits. 


ORDER

The appellant may not be recognized as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  The appeal is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


